Case 3:17-cr-00169-B Document128 Filed 05/03/19 Pagelof2 PagelD 1484

IN THE UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF TEXAS” Us Distaiot COURT
DALLAS DIVISION NORTHERN DISTRICT OF TEXAS

FILED

 

UNITED STATES OF AMERICA MAY ~3 2019

 

 

 

Plaintiff, a 8, DI CT COURT
y

No. 3:17-CR-0169-B Deputy

 

Ve

 

 

SAID AZZAM MOHAMAD RAHIM,

Defendant.

SO 8G GOP COD Os GOs 60s GOD GOs oo CoO

VERDICT FORM

We, the jury in the above-entitled case, find Defendant Said Azzam Mohamad Rahim:

( JON My of the offense charged in Count 1 of the Second Superseding
Indictment, Conspiracy to Provide Material Support to a Foreign Terrorist Organization.

“Guilty” or “Not Guilty”

Gyil} of the offense charged in Count 2 of the Second Superseding
Indictment, Attempt to Provide Material Support to a Foreign Terrorist Organization,

  

WA vi\ of the offense charged in Count 3 of the Second Superseding
Indictment, False Statement to a Fedetal Agent,

“Guilty” or “Not Guilty”

ON \ | of the offense charged in Count 4 of the Second Superseding
Indictment, False Statement to a Federal Agent.
“Guilty” or “Not Guilty”

-2).-
Case 3:17-cr-00169-B Document 128 Filed 05/03/19 Page 2of2 PagelD 1485

\ of the offense charged in Count 5 of the Second Superseding
Indictment, False Statement to a Federal Agent.

:

“Guilty” or “Not Guilty”

\k of the offense charged in Count 6 of the Second Superseding
Indictment, False Statement to a Federal Agent.

“Guilty” or “Not Guilty”

Wi of the offense charged in Count 7 of the Second Supetseding
Indictment, False Statement to a Federal Agent.

f

“Guilty” or “Not Guilty”

of the offense charged in Count 8 of the Second Superseding
Indictment, False Statement to a Federal Agent,

“Guilty” or “Not Guilty”

oar 5/3/0014

>

/|
JURY POREPHESON/

-22-
